Citation Nr: 1817494	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-38 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and adjustment disorder with depressed mood.

2. Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his wife testified before the undersigned Veterans Law Judge in November 2017.


FINDINGS OF FACT

1. The Veteran filed a claim for service connection for PTSD in June 2005.  VA denied this claim in January 2006.  The Veteran appealed this denial in February 2006.  VA issued a Statement of the Case in July 2007.  The Veteran did not perfect an appeal, so this rating decision became final.

2. The Veteran filed a claim for service connection for PTSD in July 2011.  He submitted new and material evidence with this claim.  

3. The Veteran's service-connected bilateral shoulder disorder caused his acquired psychiatric disorder.  

4. Service caused the Veteran's bilateral knee disorder.



CONCLUSIONS OF LAW

1.  The January 2006 rating decision denying the claim for service connection for PTSD is final based on the evidence then of record.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2005).

2.  New and material evidence since that decision has been submitted to allow the reopening of this claim.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3 The criteria for service connection for an acquired psychiatric disorder, as secondary to a service-connected bilateral shoulder disorder, have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).

4. The criteria for service connection for a bilateral knee disorder have been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran claimed service connection for PTSD in June 2005.  VA denied this claim in January 2006.  The Veteran appealed this denial in February 2006.  VA issued a Statement of the Case in July 2007.  The Veteran did not perfect an appeal, so this rating decision became final.

Under 38 U.S.C.A. § 7104(b), the Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

At the time of the January 2006 denial, the record consisted of service treatment records (STRs), a VA compensation examination report, and VA treatment records.  Subsequently, VA added additional VA treatment records.  This evidence is new.  This evidence is also material because it helps substantiate his claim, as it relates to a reason VA previously denied his claim.  Specifically, VA denied the claim in 2006 because the Veteran did not have a diagnosis of PTSD.  These new treatment records show he now has that diagnosis.  

For the Veteran's understanding, VA was not obligated to broadly construe the PTSD claim in 2006.  This changed in 2009 when the U.S. Court of Appeals for Veterans Claims decided Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Court held that a claimant seeking service connection for a psychiatric disability who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts such as claimant's description of history and symptoms.  Therefore, VA should construe claim for service connection based on reasonable expectations of a non-expert claimant.  Accordingly, the Board has broadened and recharacterized the psychiatric claim as described on the title page to comply with Clemons.

Reopening of the Veteran's the claim based on the receipt of new and material evidence is therefore warranted.  Shade v. Shinseki, 24 Vet. App. 110 (2011) (holding that the phrase "raises a reasonable possibility of substantiating the claim" in applicable regulation as "enabling rather than precluding reopening").


Secondary Service Connection 

Service connection on a secondary basis is merited if there is (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Merits

The Veteran has an acquired psychiatric disorder, to include PTSD, anxiety, and adjustment disorder with depressed mood.  This satisfies the first prong of a secondary service connection claim.

VA service connected his bilateral shoulder disorder in 1977, approximately one year after separating from service.  This satisfies the second prong of a secondary service connection claim.

The appeal turns on the third prong of a secondary service connection claim - medical nexus.  VA did not examine him for compensation purposes after it reopened his claim in 2012.  However, the Board is required to consider all evidence in the claims file once it has determined VA has received new and material evidence since the last final denial of the claim.  As such, the Board has reviewed the VA compensation examination report from January 2006.  The examiner opined that the Veteran presented "symptoms related to a diagnosis of adjustment disorder with depressed mood, chronic, based on his shoulders, arm, and hand problems with associated pain and functional limitations."  The Veteran continues to demonstrate these psychiatric symptoms.  Accordingly, the Board finds the question of medical nexus is satisfied.  Therefore, the third prong of a secondary service connection claim is satisfied.

Based on the foregoing, the Veteran has met all three prongs of a secondary service connection claim.  The Board will grant the appeal.


Direct Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

Bilateral Knee Disorder

VA physicians diagnosed the Veteran with bilateral knee arthralgia in November 2011.  These physicians have prescribed Naproxen for the Veteran twice daily "for arthritis."  This satisfies the first prong of a direct service connection claim.  

In November 2017, the Veteran testified, competently and credibly, before the undersigned. The Veteran described the extreme physical toll his Army Ranger activities exacted on his knees, especially his numerous parachute jumps.  He also described current VA treatment.  

Notwithstanding the fact that his service treatment records are silent for complaints of knee pain, the Board finds the Veteran, based on the his service as an Army Ranger and his November 2017 testimony, was likely exposed to orthopedic trauma.  38 U.S.C.A.§ 1154 (a) (due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence).  This satisfies the second prong of a direct service-connection claim.

During his November 2017 hearing, the undersigned encouraged the Veteran to obtain a medical nexus statement from one of his treating physicians for this claim.  The Veteran did.  Dr. I.K. traced the Veteran's current bilateral knee disorder to his military service, expressly citing his "parachuting."  This satisfies the third prong of a direct service-connection claim.

Based on the foregoing, the Veteran has met all three prongs of a direct service connection claim.  The Board will grant the appeal.


ORDER

VA has received new and material evidence to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and adjustment disorder with depressed mood.

Service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and adjustment disorder with depressed mood, is granted.

Service connection for a bilateral knee disorder is granted.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


